Case 2:15-cv-05193-ES-JAD Document 88 Filed 01/30/19 Page 1 of 1 PageID: 1419




                                                      U.S. Department of Justice
                                                      Civil Division, Federal Programs Branch

                                                      Via U.S. Mail:           Via Courier:
                                                      P.O. Box 883             1100 L Street, NW
                                                      Washington, DC 20044     Washington, DC 20005
Andrew E. Carmichael                                  Tel: (202) 514-3346      andrew.e.carmichael@usdoj.gov
Trial Attorney                                        Fax: (202) 616-8470

January 30, 2019

BY ECF

The Honorable Esther Salas
United States District Judge
Martin Luther King Building & U.S. Courthouse
50 Walnut Street Room 4015
Newark, New Jersey 07101

       Re:     Kyle v. Selective Service System et al., Docket No. 2:15-cv-05193-ES-JAD (D.N.J.)

Dear Judge Salas,

        I write to provide the Court with the Interim Report from the National Commission on
Military, National and Public Service (“Commission”) which was publicly released on January 23,
2019 and available on the Commission’s public website. See https://www.inspire2serve.gov/. As
stated on the Commission’s website, the Interim Report “shares information about the
Commission’s efforts to explore military, national, and public service across the United States,
outlines what the Commission learned and is considering, and looks forward to what’s ahead in
2019.” See id. The Commission’s Interim Report is attached as Exhibit 1.


                                                        Respectfully submitted,

                                                        JOSEPH H. HUNT
                                                        Assistant Attorney General

                                                        ANTHONY J. COPPOLINO
                                                        Assistant Branch Director

                                                        /s/ Andrew E. Carmichael
                                                        ANDREW E. CARMICHAEL
                                                        Trial Attorney
                                                        United States Department of Justice
                                                        Civil Division, Federal Programs Branch


cc:    Michael J. Daher, Esq. (By ECF)
       Roy Den Hollander, Esq. (By ECF)
